Per Curiam.

An indigent defendant, who is by statute accorded an absolute right to appeal to the Appellate Division (or to some other appellate court), is entitled to the assignment of counsel to represent him on such appeal if he so requests. This rule applies whether the appeal be from a judgment of conviction or an order denying an application for coram nobis or habeas corpus relief. Since, then, the defendant before us was entitled to counsel in the Appellate Division, the order appealed from should be reversed and the appeal remitted to the Appellate Division for further proceedings in accordance with this opinion. We pass on no other question.
Chief Judge Desmond and Judges Dye, Feld, Burke and Bergan concur in Per Curiam opinion; Judges Van Voorhis and Scileppi dissent and vote to affirm.
Order reversed, etc.